                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:18-CR-54-lFL

 UNITED STATES OF AMERICA                    )
                                             )
           V.                                )
                                             )                         ORDER
 TERRENCE DENON MILLER                       )


       This matter comes now before this Court on oral motion of the United States, by and

through the United States Attorney for the Eastern District of North Carolina, to allow the transfer

of custody of the exhibits described to Joshua Stocks, Wayne County Sheriffs Office.

       IT IS HEREBY ORDERED that the following exhibits admitted into evidence on 8/19/20,

be transferred to Joshua Stocks to be retained in his custody until this case is completed, including

any matters on appeal:

                Gov't. Exhibit No.:                           Description of the Evidence:

                DEA Exhibit 12                                Methamphetamine Hydrochloride

                DEA Exhibit 13                                Heroin

                DEA Exhibit 14                                Methamphetamine Hydrocholoride


                          19thday of August, 2020.
       SO ORDERED this the_



                                              Louise W. Flanagan
                                              United States District Judge




           Case 4:18-cr-00054-FL Document 96 Filed 08/19/20 Page 1 of 2
SO ACKNOWLEDGED :




                                    2




       Case 4:18-cr-00054-FL Document 96 Filed 08/19/20 Page 2 of 2
